Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/26/2021 has been placed in record and considered by the examiner. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 24 have been considered but are moot because of a new ground of rejection based on Jin et al. (US 20160119861 A1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claim 1-6, 8-11, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pragada et al. (US 2013/0088983) in view of and Kazmi et al. (US 20180279147 A1)),  Lei et al. (US 20140376515 A1), Centoza et al. (US 20140155065 A1), and Jin et al. (US 20160119861 A1).

For claim 1, Pragada discloses one or more computing processors (see fig. 12; 1206 and / or 1210 and also para. 0054; processor); 
computing memory communicatively coupled to the one or more computing processors (see fig. 12; 1204 and / or 1208)  , the computing memory having executable instructions stored therein that, upon execution, cause the system to perform operations comprising (see para. 0058; memory used with processor to execute method and also as disclosed in para. 0096):

 receiving, at a cellular network access node from a wireless local area network access node a request to perform communication between the cellular network access node and the wireless local area network access node (see para. 0087-88; AP transmits RRC connection request via X2’-C interface to the eNB) 

communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with a user equipment, the wireless local area network access node identified with at least an SSID in 

and communicating, from the cellular network access node to the wireless local area network access node using the extended X2 protocol, user plane data (see para. 0090-91; X2’-U interface between eNB and AP node used for transmission of user data).

Pragada does not explicitly disclose 
receiving, at the cellular network access node from the wireless local area network access node using an extended X2 protocol, information regarding a load associated with the wireless local area network access node; 
identifying to handover communications with a user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with the user equipment comprises: 
communicating from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node a request to handover communications with the user equipmentPage 2 of 12 4821-6365-7387.2DOCKET NO.: CNV12008US02106693000455PATENT Application No.: 15/119,903Office Action Dated: October 24, 2019from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, the request to handover 
receiving, at the cellular network access node or the wireless local area network access node from the other of the cellular network access node or the wireless local area network access node, an acknowledgment of the request to handover communications with the user equipment; 
and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

Kazmi from the same or similar field of endeavor discloses receiving, at the cellular network access node from the wireless local area network access node using an extended X2 protocol, information regarding a load associated with the wireless local area network access node; (see para. 0209; load information of an neighboring cell node (which is a WLAN AP as in para. 0165, 0167) is transmitted via a X2 interface and received at another network node (“NW node”) which is a eNB as in para. 0181). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Pragada by using the above recited 

Pragada and Kazmi do not explicitly disclose identifying to handover communications with a user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with the user equipment comprises: 
communicating from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node a request to handover communications with the user equipmentPage 2 of 12 4821-6365-7387.2DOCKET NO.: CNV12008US02106693000455PATENT Application No.: 15/119,903Office Action Dated: October 24, 2019from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, the request to handover communications comprises a handover history associated with a frequency of handover events; 
based on the frequency of the handover events reaching a threshold, rejecting a handover request;
receiving, at the cellular network access node or the wireless local area network access node from the other of the cellular network access node or the wireless local area network access node, an acknowledgment of the request to handover communications with the user equipment;


Lei from the same or similar field of endeavor discloses identifying to handover communications with a user equipment (see fig. 11, UE and para. 0086; UE corresponds to user equipment) from the cellular network access node or the wireless local area network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  to the other of the cellular network access node or the wireless local area network access node (see fig. 10, S1002; fig. 11, eNB 2 – WLAN AP 2, S1102, S1105; para. 0065, 0083, 0086, 0089-0090 the current or serving base station (i.e. fig. 11 eNB1) determines whether to handover the UE to a target base station / AP (i.e. fig. 11, eNB 2 (“the other of the cellular network access node”) and WLAN AP 2 (“the wireless local area network access node”)) based on information / measurements from the UE), wherein communicating between the cellular network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) and the wireless local area network access node (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”) using an enhanced X2 protocol to coordinate communications with the user equipment (see fig. 2, X2 interfaces and para. 0058, 0060; X2 interfaces are used to communicate between messages between each of the 

communicating from the cellular network access node or the wireless local area network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  to the other of the cellular network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) or the wireless local area network access node  (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”)  a request to handover communications with the user equipmentPage 2 of 12 4821-6365-7387.2DOCKET NO.: CNV12008US02106693000455PATENT Application No.: 15/119,903Office Action Dated: October 24, 2019from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node (see fig. 11, S1105, para. 0089-0090; eNB1 transmits a HO request for communication of the UE to eNB2 – WLAN AP 2);
receiving, at the cellular network access node or the wireless local area network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) from the other of the cellular network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  or the wireless local area network access node (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”), an acknowledgment of the request to handover communications with the user equipment (see fig. 11; S1107 HO handover ACK and para. 0090; eNB 2 / WLAN AP 2 transmits a HO ACK eNB 1);



Pragada, Kazmi and Lei do not explicitly disclose the request to handover communications comprises a handover history associated with a frequency of handover events; based on the frequency of the handover events reaching a threshold, rejecting a handover request;
and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

In analogous art, Centoza discloses the request to handover communications comprises a handover history associated with a frequency of handover events (see para. 0065-69;  messages including measurement / report include ping pong parameters (i.e. repeated Handover of UE, i.e. 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada, Kazmi, Lei by using the above recited features, as taught by Centoza, in order to provide more efficient solution for inter radio access technology handovers which avoids an excessive amount of ping pong handover which improves the connection reliability of the user terminal (see Centoza sections 0015-16).

The combination of Pragada, Kazmi, Lei, and Centoza does not disclose and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

In analogous art, Jin discloses and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node (see para. 0317; cellular access node transmits a WLAN identifier (SSID or BSSID) to the UE, so that the UE can make a connection with the WLAN) , wherein the information to configure the user equipment for communication with the wireless  a wireless local area network (WLAN) access point (AP) identifier (see para. 0317; the WLAN SSID/BSSID is contained in the RRC connection reconfiguration message ) or target WLAN AP security algorithm identifiers.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada, Kazmi, Lei, and Centoza by using the above recited features, as taught by Jin, in order to provide a network selection method, apparatus, and system, so as to improve efficiency of connecting to a network by UE, without added time delay or network burden (see Jin sections 0006-0007).


For claim 2, the combination of Pragada, Kazmi, Lei, Centoza and Jin, specifically Pragada discloses wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol comprises communicating via an extended X2 interface (see para. 0086-87, 0089. X2’-C, X2’-U interface for communicating control signals using new signaling protocol between eNB and AP node, which can use a new signaling protocol (“enhanced”) as in para. 0089).

For claim 3, the combination of Pragada, Kazmi, Lei, Centoza and Jin, specifically Pragada discloses wherein communicating between the cellular network access node and the wireless 

Regarding Claim 4, the combination of Pragada, Kazmi, Lei, Centoza and Jin, specifically Pragada discloses wherein communicating using the enhanced X2 protocol comprises communicating signals via a radio network layer (see para. 0088-91; X2’-C and X2’-U; utilize radio network layer (either RRC / RLC and IP) for communication) and wherein communicating user plane data using the enhanced X2 protocol comprises communicating data via the radio network layer (see para. 0088-91; X2’-C and X2’-U; utilize radio network layer (either RRC / RLC and IP) for communication)

Regarding Claim 5, the combination of Pragada, Kazmi, Lei, Centoza and Jin, specifically Pragada discloses disclose wherein communicating control plane signals using the enhanced X2 protocol comprises: communicating signals via stream control transmission protocol, and communicating signals via the access point protocol (Pragada Paragraph [0051, 0091) Various protocols including transmission protocols that can be considered streaming protocols for transmission of X2’-C as in 0086-87, 0089).

Regarding claim 6, the combination of Pragada, Kazmi, Lei, Centoza and Jin, specifically Pragada discloses wherein communicating user plane data using the enhanced X2 protocol comprises: communicating data via the user datagram protocol (para. 0074 and 0091-0097 GPRS 

For claim 8, the combination of Pragada and Kazmi do not disclose wherein the information to help avoid frequent handover events comprises a handover history.

In analogous art, Lei discloses wherein the information to help avoid frequent handover events comprises a handover history (see Lei; fig. 10, fig. 11, S1105; para. 0025, 0031, 0035, 0039, 0065, 0083, 0086 0089-90 the current base station / AP can transmit request to a target base station / AP to initiate communication, indicating previous connections (“handover history”))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada and Kazmi by using the above recited features, as taught by Lei, in order to provide a an efficient way of triggering a WLAN discovery procedure in the coexisted LTE and WLAN networks. Due to an efficient trigger, unnecessary and unwanted WLAN discovery procedures may be eliminated or omitted and thus power consumption that used to be taken by such unnecessary procedures could be saved, thereby giving trigger efficiency a big boost and obtaining a longer battery life for the UE. (see Lei sections 0004).

For claim 9, the combination of Pragada, Kazmi, Lei and Centoza , specifically Pragada discloses communicating from the wireless local area network access node to the cellular 

For claim 10, the combination of Pragada and Kazmi do not discloses herein identifying to perform communications between a user equipment and one or more of a cellular network access node and a wireless local area network access node, comprises identifying to handover communications with a mobile user device from one of an evolved node B and a wireless local area network access point to another of the evolved node Band the wireless local area network access point; and wherein communicating between the cellular network access node and the wireless local area network access node to coordinate communications with the user equipment  communicating between the evolved node B and the wireless local area comprises network access point to coordinate handover of communications with the mobile user device.

In analogous art, Lei discloses herein identifying to perform communications between a user equipment and one or more of a cellular network access node and a wireless local area network access node, comprises identifying to handover communications with a mobile user device from one of an evolved node B and a wireless local area network access point to another of the evolved node Band the wireless local area network access point (see fig. 10, fig. 11, S1105; para. 0065, 0083, 0086 0089 the current base station / AP (which is based on message showing that the UE wants to handover / WLAN offload) can transmit request to a target base station / AP to initiate communication); and wherein communicating between the cellular network access node and the wireless local area network access node to coordinate communications with the user equipment  communicating between the evolved node B and the wireless local area comprises 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada and Kazmi by using the above recited features, as taught by Lei, in order to provide a an efficient way of triggering a WLAN discovery procedure in the coexisted LTE and WLAN networks. Due to an efficient trigger, unnecessary and unwanted WLAN discovery procedures may be eliminated or omitted and thus power consumption that used to be taken by such unnecessary procedures could be saved, thereby giving trigger efficiency a big boost and obtaining a longer battery life for the UE. (see Lei sections 0004).

For claim 11, Pragada discloses A wireless local area network access node (see fig. 15 and para. 0294; network node, which can be a WLAN AP as in para. 0165 and 0167), comprising: one or more computing processors (see fig. 13; CNTR, RF and BB PROC as in para 0295; processors and controllers of a network node can be implemented via a DSP/CPU as in para. 0291, 0292) and computing memory communicatively coupled with the one or more computing processors (see fig. 13; CNTR, RF and BB PROC and MEM as in para 0295; memory (MEM) of a network node is connected to a processors and controllers can be implemented via a DSP/CPU as in para. 0291, 0292), the computing memory having stored therein executable computing instructions that upon execution cause the wireless local area network access node to perform operations 

receiving, from the cellular network access node and using the extended X2 protocol (see fig. 4; X2 interface on 437; para. 0081; Communication between a eNB (i.e. eNB 412 in fig. 4) and AP (i.e. AP 405 in fig. 4) uses a X2 interface (X2’-C & X2’-U, which is considered “extended”) as in para. 0081), a request to perform communication between the cellular network access node and the wireless local area network access node (see fig. 28a; 2834; para. 0189, 0192; eNB (i.e. eNB 2820 of fig. 28a) transmits an association request to an AP (i.e. AP 2815 as in fig. 28a), which includes resources requested for communication between the eNB and AP as in fig. 28b, 2846 and para. 0189); 

transmitting, to the cellular network access node and using the extended X2 protocol (see fig. 4; X2 interface on 437; para. 0081; Communication between a eNB (i.e. eNB 412 in fig. 4) and AP (i.e. AP 405 in fig. 4) uses a X2 interface (X2’-C & X2’-U, which is considered “extended”), a response to the request to perform the communication (see fig. 28a; 2836; para.0189; the AP (i.e. AP 2815 as in fig. 28a) transmits a response to the association request to the eNB  (i.e. eNB 2820 of fig. 28a))

communicating with the cellular network access node using the extended X2 protocol (see fig. 4; X2 interface on 437; para. 0081; Communication between a eNB (i.e. eNB 412 in fig. 4) and AP (i.e. AP 405 in fig. 4) uses a X2 interface (X2’-C & X2’-U, which is considered “extended”) as 

Pragada does not explicitly disclose transmitting, to a cellular network access node and using an extended X2 protocol, information regarding a load associated with the wireless local area network access node; 
identifying to handover communications with a user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with the user equipment comprises: 
communicating from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node a request to handover communications with the user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, the request to handover communications comprises a handover history associated with a frequency of handover events; 
based on the frequency of the handover events reaching a threshold, rejecting a handover request; 
receiving, at the cellular network access node or the wireless local area network access node from the other of the cellular network access node or the wireless local area network access node, an acknowledgment of the request to handover communications with the user equipment; and 
sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

Kazmi from the same or similar field of endeavor discloses transmitting, to a cellular network access node and using an extended X2 protocol, information regarding a load associated with the wireless local area network access node (see para. 0209; load information of an neighboring cell node (which is a WLAN AP as in para. 0165, 0167, and is considered “the wireless local area network access node”) is transmitted via a X2 interface to at another network node (“NW node”) which is a eNB (considered “a cellular network access node”) as in para. 0181). 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Pragada by using the above recited features, as taught by Kazmi, in order to provide alternative approaches to mobility management measurements, wherein the appropriate approach is used as appropriate for the specific environment therefore providing a more accurate measurement which can lead to more reliable communication for the user (see Kazmi sections 0021-25).

Pragada and Kazmi do not explicitly disclose identifying to handover communications with a user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with the user equipment comprises: 
communicating from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node a request to handover communications with the user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, the request to handover communications comprises a handover history associated with a frequency of handover events; 
based on the frequency of the handover events reaching a threshold, rejecting a handover request; 
receiving, at the cellular network access node or the wireless local area network access node from the other of the cellular network access node or the wireless local area network access node, an acknowledgment of the request to handover communications with the user equipment; and 
sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

Lei from the same or similar field of endeavor discloses identifying to handover communications with a user equipment (see fig. 11, UE and para. 0086; UE corresponds to user equipment) from the cellular network access node or the wireless local area network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  to the other of the cellular network access node or the wireless local area network access node (see fig. 10, S1002; fig. 11, eNB 2 – WLAN AP 2, S1102, S1105; para. 0065, 0083, 0086, 0089-0090 the current or serving base station (i.e. fig. 11 eNB1) determines whether to handover the UE to a target base station / AP (i.e. fig. 11, eNB 2 (“the other of the cellular network access node”) and WLAN AP 2 (“the wireless local area network access node”)) based on information / measurements from the UE), wherein communicating between the cellular network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) and the wireless local area network access node (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”) using an enhanced X2 protocol to coordinate communications with the user equipment (see fig. 2, X2 interfaces and para. 0058, 0060; X2 interfaces are used to communicate between messages between each of the eNBs / WLAN APs, wherein those messages are HO Request as in fig. 11, S1105, which coordinates handover / communication with the UE (fig. 11, UE) as in para. 0089-0090) comprises: 

cellular network access node or the wireless local area network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  to the other of the cellular network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) or the wireless local area network access node  (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”)  a request to handover communications with the user equipmentPage 2 of 12 4821-6365-7387.2DOCKET NO.: CNV12008US02106693000455PATENT Application No.: 15/119,903Office Action Dated: October 24, 2019from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node (see fig. 11, S1105, para. 0089-0090; eNB1 transmits a HO request for communication of the UE to eNB2 – WLAN AP 2);
receiving, at the cellular network access node or the wireless local area network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) from the other of the cellular network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  or the wireless local area network access node (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”), an acknowledgment of the request to handover communications with the user equipment (see fig. 11; S1107 HO handover ACK and para. 0090; eNB 2 / WLAN AP 2 transmits a HO ACK eNB 1);

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada and Kazmi by using the above recited features, as taught by Lei, in order to provide a an efficient way of triggering a WLAN discovery procedure in the coexisted LTE and WLAN networks. Due to an efficient 

Pragada, Kazmi and Lei do not explicitly disclose the request to handover communications comprises a handover history associated with a frequency of handover events; based on the frequency of the handover events reaching a threshold, rejecting a handover request;
and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

In analogous art, Centoza discloses the request to handover communications comprises a handover history associated with a frequency of handover events (see para. 0065-69;  messages including measurement / report include ping pong parameters (i.e. repeated Handover of UE, i.e. frequency of handover events) ; based on the frequency of the handover events reaching a threshold, rejecting a handover request (see para. 0065-69; only if a ping pong threshold is not met, the handover over is rejected so that ping pong handovers are avoided)



The combination of Pragada, Kazmi, Lei, and Centoza does not disclose and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

In analogous art, Jin discloses and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node (see para. 0317; cellular access node transmits a WLAN identifier (SSID or BSSID) to the UE, so that the UE can make a connection with the WLAN) , wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message (see para. 0317; the WLAN SSID/BSSID is transmitted in a RRC connection reconfiguration message from the cellular access node to the UE), the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier (see para. 0317; the WLAN SSID/BSSID is contained in the RRC connection reconfiguration message ) or target WLAN AP security algorithm identifiers.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada, Kazmi, Lei, and Centoza by using the above recited features, as taught by Jin, in order to provide a network selection method, apparatus, and system, so as to improve efficiency of connecting to a network by UE, without added time delay or network burden (see Jin sections 0006-0007).

For claim 21, Pragada does not disclose receiving a request for information regarding load associated with the wireless local area network access node from the cellular network access node, wherein receiving at the cellular network access node from the wireless local area network access node using an extended X2 protocol information regarding load associated with the wireless local area network access node is in response to communicating the request for information regarding load associated with the wireless local area network access node.

In analogous art, Kazmi discloses receiving a request for information regarding load associated with the wireless local area network access node from the cellular network access node (see fig. 5, 100, 110, para. 0189, 0193, 0209; the NW node (“the cellular network access node”) transmits measurement configuration message which cause / sets up the transmission (therefore, the configuration is considered a request) of the load of neighboring cells / nodes (wherein an access nodes can be WLAN as in para. 0165, 0167), which is then transmitted to the NW node), 



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Pragada by using the above recited features, as taught by Kazmi, in order to provide alternative approaches to mobility management measurements, wherein the appropriate approach is used as appropriate for the specific environment therefore providing a more accurate measurement which can lead to more reliable communication for the user (see Kazmi sections 0021-25).



In analogous art, Lei discloses communicating to a mobile user device information for configuring the mobile user device for communication with the wireless local area network access node (see para. 0073 AP/ eNB configuring UE to take measurements); and receiving a report comprising information regarding a signal from at least the cellular network access node (see fig. 11 S1101, para. 0082; sending measurement report)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada and Kazmi by using the above recited features, as taught by Lei, in order to provide a an efficient way of triggering a WLAN discovery procedure in the coexisted LTE and WLAN networks. Due to an efficient trigger, unnecessary and unwanted WLAN discovery procedures may be eliminated or omitted and thus power consumption that used to be taken by such unnecessary procedures could be saved, thereby giving trigger efficiency a big boost and obtaining a longer battery life for the UE. (see Lei sections 0004).

For claim 23, the combination of Pragada and Kazmi does not disclose communicating with the cellular network access node information regarding status of communications with a mobile computing device.

In analogous art, Lei discloses communicating to a mobile user device information for configuring the mobile user device for communication with the wireless local area network access node (see para. 0073 AP/ eNB configuring UE to take measurements); and receiving a report comprising information regarding a signal from at least the cellular network access node (see fig. 11 S1101, para. 0082; sending measurement report)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada and Kazmi by using the above recited features, as taught by Lei, in order to provide a an efficient way of triggering a WLAN discovery procedure in the coexisted LTE and WLAN networks. Due to an efficient trigger, unnecessary and unwanted WLAN discovery procedures may be eliminated or omitted and thus power consumption that used to be taken by such unnecessary procedures could be saved, thereby giving trigger efficiency a big boost and obtaining a longer battery life for the UE. (see Lei sections 0004).

For Claim 24, Pragada discloses A mobile user device being capable of communicating with a cellular network access node and a wireless local area network access node (see fig. 1B, WTRU 102; WTRU 102 can communicate both with a cellular network (UTRA) and WLAN (IEEE 802.11) as in para. 0057), comprising: one or more computing processors (see fig. 1B and para. 0058; processor 118); and computing memory communicatively coupled with the one or more computing processors (see fig. 1B; Memories 130 / 132 are connected to processor 118), the computing memory having stored therein executable computing instructions that upon execution cause the mobile user device to perform operations comprising (see para. 0058, 0215; memories store programs that are executed by processor).

 receiving information for configuring the mobile user device for communication with a wireless local area network access node from at least one of the cellular network access node and the wireless local area network access node (see fig. 28A; 2828 (Reconfiguration); 2830 (RRC Message (Chosen Target BSSID)) and Fig. 28B, 2842; para. 0188-0189; the eNB (eNB 2820 in fig. 28A) transmits messages / parameters (such as chosen Target BSSID, authentication etc.) associated with a target BSSID 2815 (as in fig. 28a, which is the. “a wireless local area network access node”) to WTRU 2805 (fig. 28A) in order to setup communication between WTRU 2805 and target BSSID 2815 as shown in fig. 28B, 2846), 

the cellular network access node is configured to transmit a request to perform communication between the cellular network access node and the wireless local area network access node from the cellular network access node (see fig. 28a; 2834; para. 0189, 0192; eNB (i.e. eNB 2820 of fig. 28a) transmits an association request to an AP (i.e. AP 2815 as in fig. 28a), which includes resources requested for communication between the eNB and AP as in fig. 28b, 2846 and para. 0189) using the extended X2 protocol (see fig. 4; X2 interface on 437; para. 0081; Communication between a eNB (i.e. eNB 412 in fig. 4) and AP (i.e. AP 405 in fig. 4) uses a X2 interface (X2’-C & X2’-U, which is considered “extended”) as in para. 0081),
 and receive a response to the request from the wireless local area network access node (see fig. 28a; 2836; para.0189; the AP (i.e. AP 2815 as in fig. 28a) transmits a response to the association request to the eNB  (i.e. eNB 2820 of fig. 28a)) using the extended X2 protocol  (see fig. 4; X2 

 wherein the cellular network access node and the wireless local area network access node communicates user plane data using the extended X2 protocol (see para. 0090-91; X2’-U interface between eNB and AP node used for transmission of user data);

Pragada does not explicitly disclose wherein the wireless local area network access node is configured to transmit information regarding a load associated with the wireless local area network access node to a cellular network access node using an extended X2 protocol; 
identifying to handover communications with a user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with the user equipment comprises: 
communicating from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node a request to handover communications with the user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, the request to handover Page 8 of 14DOCKET NO.: 106693.000455/2013P00684WOUSPATENT Application No.: 15/119,903 Office Action Dated: December 11, 2020 communications comprises a handover history associated with a frequency of handover events;

receiving, at the cellular network access node or the wireless local area network access node from the other of the cellular network access node or the wireless local area network access node, an acknowledgment of the request to handover communications with the user equipment; and 
sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

Kazmi from the same or similar field of endeavor discloses wherein the wireless local area network access node is configured to transmit information regarding a load associated with the wireless local area network access node to a cellular network access node using an extended X2 protocol;  (see para. 0209; load information of an neighboring cell node (which is a WLAN AP as in para. 0165, 0167, and is considered “the wireless local area network access node”) is configured to transmit from that neighboring cell node, via a X2 interface, to at another network node (“NW node”) which is a eNB (considered “a cellular network access node”) as in para. 0181). 



Pragada and Kazmi do not explicitly disclose
identifying to handover communications with a user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, wherein communicating between the cellular network access node and the wireless local area network access node using an enhanced X2 protocol to coordinate communications with the user equipment comprises: 
communicating from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node a request to handover communications with the user equipment from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node, the request to handover Page 8 of 14DOCKET NO.: 106693.000455/2013P00684WOUSPATENT Application No.: 15/119,903 Office Action Dated: December 11, 2020 communications comprises a handover history associated with a frequency of handover events;
based on the frequency of the handover events reaching a threshold, rejecting a handover request; 

sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

Lei from the same or similar field of endeavor discloses identifying to handover communications with a user equipment (see fig. 11, UE and para. 0086; UE corresponds to user equipment) from the cellular network access node or the wireless local area network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  to the other of the cellular network access node or the wireless local area network access node (see fig. 10, S1002; fig. 11, eNB 2 – WLAN AP 2, S1102, S1105; para. 0065, 0083, 0086, 0089-0090 the current or serving base station (i.e. fig. 11 eNB1) determines whether to handover the UE to a target base station / AP (i.e. fig. 11, eNB 2 (“the other of the cellular network access node”) and WLAN AP 2 (“the wireless local area network access node”)) based on information / measurements from the UE), wherein communicating between the cellular network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) and the wireless local area network access node (see fig. 11; WLAN AP 2 and para. 0086; WLAN 

communicating from the cellular network access node or the wireless local area network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  to the other of the cellular network access node (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) or the wireless local area network access node  (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”)  a request to handover communications with the user equipmentPage 2 of 12 4821-6365-7387.2DOCKET NO.: CNV12008US02106693000455PATENT Application No.: 15/119,903Office Action Dated: October 24, 2019from the cellular network access node or the wireless local area network access node to the other of the cellular network access node or the wireless local area network access node (see fig. 11, S1105, para. 0089-0090; eNB1 transmits a HO request for communication of the UE to eNB2 – WLAN AP 2);
receiving, at the cellular network access node or the wireless local area network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”) from the other of the cellular network access node  (see fig. 11; eNB1 and para. 0086; eNB 1 corresponds to “the cellular network access node”)  or the wireless local area network access node (see fig. 11; WLAN AP 2 and para. 0086; WLAN AP 2 corresponds to “the wireless local area network access node”), an acknowledgment of the request to handover communications 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada and Kazmi by using the above recited features, as taught by Lei, in order to provide a an efficient way of triggering a WLAN discovery procedure in the coexisted LTE and WLAN networks. Due to an efficient trigger, unnecessary and unwanted WLAN discovery procedures may be eliminated or omitted and thus power consumption that used to be taken by such unnecessary procedures could be saved, thereby giving trigger efficiency a big boost and obtaining a longer battery life for the UE. (see Lei sections 0004).

Pragada, Kazmi and Lei do not explicitly disclose the request to handover communications comprises a handover history associated with a frequency of handover events; based on the frequency of the handover events reaching a threshold, rejecting a handover request;
and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.



It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada, Kazmi, Lei by using the above recited features, as taught by Centoza, in order to provide more efficient solution for inter radio access technology handovers which avoids an excessive amount of ping pong handover which improves the connection reliability of the user terminal (see Centoza sections 0015-16).

The combination of Pragada, Kazmi, Lei, and Centoza does not disclose and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless local area network access node, wherein the information to configure the user equipment for communication with the wireless local area network access node is sent in a radio resource control (RRC) connection reconfiguration message, the RRC connection reconfiguration message comprises a wireless local area network (WLAN) access point (AP) identifier or target WLAN AP security algorithm identifiers.

In analogous art, Jin discloses and sending, from the cellular network access node to the user equipment, information to configure the user equipment for communication with the wireless  a wireless local area network (WLAN) access point (AP) identifier (see para. 0317; the WLAN SSID/BSSID is contained in the RRC connection reconfiguration message ) or target WLAN AP security algorithm identifiers.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Pragada, Kazmi, Lei, and Centoza by using the above recited features, as taught by Jin, in order to provide a network selection method, apparatus, and system, so as to improve efficiency of connecting to a network by UE, without added time delay or network burden (see Jin sections 0006-0007).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pragada et al. (US 2013/0088983), Kazmi et al. (US 20180279147 A1), Lei et al. (US 20140376515 A1), Centoza et al. (US 20140155065 A1) and Jin et al. (US 20160119861 A1) as applied to claim 1 above, further in view of Verma et al. (US 20050254469 A1)



wherein communicating between the wireless local area network and the user equipment via the interface comprises communicating in the user data plane using packet data convergence protocol and using radio logic link protocol (see fig. 9 X2’-U; para. 0090-91, 0097, X2’-U uses RLC and PDCP for user plane between Enb AND AP)

 and wherein communicating between the wireless local area network and the user equipment via the interface (see para. 0086-87, 0089. X2’-C for communicating control signals using new signaling protocol between eNB and AP node). 

The combination of Pragada, Kazmi, Lei, Centoza and Jin do not explicitly disclose communicating in the control plane using packet data convergence protocol, using radio logic link protocol, and in the radio network layer.

Verma from the same or similar field of endeavor discloses comprises communicating in the control plane using packet data convergence protocol (see para. 0032; MAC, LLC, physical, pdcp used for communication), using radio logic link protocol, and in the radio network layer (see para. 0032; MAC, RLC, LLC, physical, pdcp used for communication).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Pragada, Kazmi, Lei, Centoza and .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang; Jing et al.	US 20150358876 A1	HETEROGENEOUS NETWORK SWITCHING METHOD, DEVICE AND SYSTEM
HONG; Wei et al.	US 20150304921 A1	METHODS, DEVICES, AND COMPUTER PROGRAM PRODUCTS IMPROVING MOBILE COMMUNICATION
Jeong; Sang Soo et al.	US 20150092688 A1	COMMUNICATION METHOD AND APPARATUS USING WIRELESS LAN ACCESS POINT
Wang; Xin et al.	US 20150078360 A1	Network Access Method And Apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413